Citation Nr: 1718023	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-31 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for sleep apnea, to include as secondary to a service-connected depressive disorder and anxiety disorder.

2.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected depressive disorder and anxiety disorder.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back condition, originally claimed as muscle spasm of the back/scoliosis.

4.  Entitlement to service connection for a back condition, originally claimed as muscle spasm of the back/scoliosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1974 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of October 2010 and January 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2017, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to service connection for a back disorder and for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1981 rating decision, the RO denied service connection for a back disability; the Veteran did not perfect an appeal.



2.  Additional evidence has been received since the June 1981 rating decision that relates to an unestablished fact necessary to substantiate the previously denied claim of entitlement to service connection for a back disability.

3.  In a September 2011 rating decision, the RO denied service connection for sleep apnea; the Veteran did not perfect an appeal.

4.  Additional evidence has been received since the September 2011 rating decision that relates to an unestablished fact necessary to substantiate the previously denied claim of entitlement to service connection for sleep apnea.


CONCLUSIONS OF LAW

1.  The June 1981 rating decision that denied service connection for a back disability is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302 (2016).

2.  New and material evidence has been received since June 1981 rating decision that denied service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The September 2011 rating decision that denied service connection for sleep apnea is final and binding based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302 (2016).

4.  New and material evidence has been received since September 2011 rating decision that denied service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In general, VA rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.302 .  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108 .  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510, 513   (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312   (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118   (2010).  VA must evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362, 1367-8   (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52  (2010).

The June 1981 rating decision denied service connection for a back disorder because the Veteran's November 1980 service separation examination was negative for findings of a back disorder; in other words, there was no medical evidence of a current back disorder as the Veteran's claim for service connection was filed in December 1980, the same month that he was separated from service.  The relevant evidence of record at that time included the Veteran's statements and his service treatment records.  The Veteran was notified of the June 1981 rating decision and of his appellate rights by letter dated June 10, 1981.  He submitted a timely notice of disagreement, and the RO issued a statement of the case June 1982.  The Veteran did not perfect his appeal.  As such, the June 1981 rating decision became final.  See 38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 3.160(d), 20.302 (2016).

Since the time of the June 1981 rating decision, additional relevant evidence, to include private treatment records showing the presence of a current back disorder, has been added to the claims file.  This evidence, evidence not previously submitted to decision makers and relating to an unestablished fact necessary to substantiate the claim, raises a reasonable possibility of substantiating the claim and is thus new and material.  38 C.F.R. § 3.156(a).  Therefore, the claim for service connection for a back disorder is reopened.

The September 2011 rating decision denied service connection for sleep apnea because there was no medical evidence of sleep apnea during service, and the evidence of record did not establish a connection between the Veteran's provisional diagnosis of sleep apnea and an injury, disease, or event during service.  The Veteran was notified of the September 2011 rating decision and of his appellate rights by letter dated September 8, 2011.  He submitted a timely notice of disagreement.  However, in May 2012 he withdrew his notice of disagreement.  As such, the September 2011 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302 (2016).

Since the time of the September 2011 rating decision, additional relevant evidence, to include a medical opinion from a private physician indicating that the Veteran's service-connected depression and anxiety aggravate his sleep apnea, has been added to the claims file.  This evidence, evidence not previously submitted to decision makers and relating to an unestablished fact necessary to substantiate the claim, raises a reasonable possibility of substantiating the claim and is thus new and material.  38 C.F.R. § 3.156(a).  Therefore, the claim for service connection for sleep apnea is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back disorder is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for sleep apnea is reopened.


REMAND

Unfortunately, the Veteran's claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

The Veterans service treatment records show treatment for muscle spasms in the lower back in December 1976 and low back strain in June 1978 after bending to pick up an object.  In support of his claim, the Veteran submitted an Apri 2010 letter from Richard Hernandez, M.D. stating that the Veteran's current back condition was likely related to his complaints shown during service.  He also provided an April 2013 letter from Vernon Benson, M.D. diagnosing him with scoliosis and stating his scoliosis was aggravated by his activities during military service.  A June 2012 VA examiner concluded that there was no clear evidence of aggravation of lumbar spine on active duty and that the Veteran's current lumbar spine disorder was not caused by or related to active duty.  None of the examiners acknowledged or discussed the Veteran's post-service low back injury in April 2002 as a result of a motor vehicle accident.  Accordingly, remand is required for an additional medical opinion.

The Veteran claims entitlement to service connection for sleep apnea as secondary to his service-connected depressive disorder and anxiety disorder.  In support of his claim, he submitted an April 2013 letter from a private physician stating that when the Veteran experiences an increase in his service-connected anxiety and depression symptoms, his sleep apnea is aggravated.  A May 2013 VA examiner provided a negative nexus opinion, relying on the fact that no evidence-based medical information establishes that an adjustment disorder with anxiety and depressed mood is a risk or aggravating factor for obstructive sleep apnea.  As neither examiner provided sufficient rationale, remand is required for an additional medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA and private treatment records concerning his back and sleep apnea; as well as any treatment records for his low back dated from December 1980 to April 2002.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to ascertain the nature and likely etiology of his back condition.  The entire claims file, to include a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.  Any medically indicated tests should be conducted.  

The examiner should identify all current back disorders found to be present, i.e., scoliosis, disc disease, etc.

As to EACH diagnosed back disorder, the examiner must provide an opinion on the following:

Is it at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed back condition had its clinical onset during service or is related to any incident of service, to include the treatment for muscle spasms in the lower back in December 1976 and low back strain in June 1978 after bending to pick up an object.

In providing this opinion, the examiner must acknowledge and consider the fact that the Veteran initially claimed service connection for a back disorder in December 1980, the same month that he was separated from service, as well as his post-service back injury in April 2002 as the result of a motor vehicle accident.  See Veteran's Application for Compensation, dated December 19, 1980; and Initial Consultation and Evaluation from the Texas Pain Institute, A.T. Carrasco, M.D., dated May 24, 2002.

The examiner must explain the rationale of all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  

If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and likely etiology of his obstructive sleep apnea.  The entire claims file, to include a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.  Any medically indicated tests should be conducted.  

The examiner must provide an opinion on the following:

Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's obstructive sleep apnea was either (a) caused by, or 
(b) worsened, or permanently aggravated by, his depressive disorder and anxiety disorder. 

In providing this opinion, the examiner must acknowledge and consider the April 2013 letter from a private physician stating that when the Veteran experiences an increase in his service-connected anxiety and depression symptoms, his sleep apnea is aggravated.

The examiner must explain the rationale of all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  

If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


